DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 4/22/2021 has been entered.
Disposition of claims: 
Claims 1, 9-10, and 16-20 have been amended.
Claims 4 and 6 have been cancelled.
Claims 21-22 have been added.
Claims 1-3, 5, and 7-22 are pending.
The amendments to claims 9-10 have overcome the objections of claims 9-10 set forth in the last Office Action. The objections have been withdrawn.
The amendments to claim 9 have overcome the rejection of claim 9 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claims 17-19 have overcome the rejections of claims 17-19 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph from the bottom of page 52 through the second paragraph from the bottom of page 53 of the reply filed 4/22/2021 regarding the 
Applicant argues that Boudreault actually discloses 6 preferred partially fluorinated cyclopentane substituents and none of them are substituted by anything at the position corresponding to R1. 
Respectfully, the Examiner does not agree.
The six preferred partially fluorinated cyclopentane substituents that Applicant cited are only some preferred examples of Boudreault. The teaching of Boudreault about substitution of fluorine atom includes much broader subject than those 6 specific examples (see Section 22 on page 6 of the last Office Action).
Boudreault as evidenced by Xia ‘795 teaches the skeletal structure of the metal complex (See Compound II-14 of Xia ‘795 on page 7 of the last Office Action). The difference between Compound II-14 and the first compound taught by Boudreault (1) (see the chemical structure of page 9 of the last Office Action) is a substituent CF3 at R1 position of Applicant’s Formula I of claim 1. 
Boudreault does teach that Ra of Ligand Lb can be halide, alkyl, and combination thereof (see Sections 26-27 on page 6 of the last Office Action). Boudreault exemplifies the structure of the substituent CF3 (LA30-LA34 in [078]; Compound 453 in [146]). Therefore, substitution of a CF3 group to the Compound II-14 is within the scope of the complexes of Boudreault.
The only knowledge that one of ordinary skills in the art further needs would be the substitution location of the CF3
Regarding the substitution position of the CF3 group, Boudreault teaches that a fluorine atom can be substituted at any substitutable position of the cyclopentyl unit of the Compound II-14 as long as there is at least one carbon atom between the fluorine atom and the first aromatic ring (see section 22 of the last Office Action). The first aromatic ring can be the benzene ring fused to the pyridine ring of the Compound II-14.
Therefore, the selection of substitution position of CF3 among the possible substitution positions of the cyclopentyl group would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E) (see Section 36 of the last Office Action).
For at least these reasons, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the last paragraph of page 53 through the first paragraph of page 55 of the reply filed 4/22/2021 regarding the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2016/0104848 A1), as evidenced by Xia et al. (US 2013/0299795 A1) and Xia et al. (US 2011/0057559 A1) set forth in the Office Action of 1/21/2021 have been considered. 
Applicant argues that the claimed compound unexpectedly exhibit unexpected results. Applicant further argues 17% increase in device lifetime of the Example 1 device comprising inventive Compound Ir(LA18)2(LC22), as compared to the CE1 device comprising Comparative compound 1 ([156] of the instant specification). 
Respectfully, the Examiner does not agree.
Boudreault teaches that incorporation of the new side chains on the ligand allows the fine tuning of emission color of the metal complex while maintaining good device efficiency and device lifetime ([015]). Considering the disclosure of Boudreault, the new side chain is directed 
Therefore, good device lifetime is an obvious and expected result when substituting a metal complex with partially substituted fluorinated cycloalkyl based on the teaching of Boudreault.
Furthermore, the disclosure of Boudreault ([[015]-[017], [054]-[062]) is directed to the Applicant’s inventive compound, Compound Ir(LA18)2(LC22). The compound having no fluorine substituent including the Comparative Compound 1 is not directed to the disclosure of Boudreault. Therefore, Comparative Compound 1 is not a closest prior art.
With respect to the comparison with closest prior art, the Examiner points out MPEP 716.02(e), as recited below.
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.
Additionally, Applicant shows data to support unexpected result arguments, wherein the data compare the properties of two devices not compounds or compositions. Claims 1-15 do not claim a device. Therefore, the data is not commensurate in scope with the current claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
For at least these reasons, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21-22, Applicant recites “The compound of claim 1 …”. 
However, claim 1 only claims a composition comprising a first compound. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of prosecution, the Examiner interprets the claim limitation to mean “the composition of claim 1, wherein the first compound …”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 5, and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2016/0104848 A1, hereafter Boudreault), as evidenced by Xia et al. (US 2013/0299795 A1, hereafter Xia ‘795) and Xia et al. (US 2011/0057559 A1, hereafter Xia ‘559).
Regarding claims 1-3, 5, 8, 10-11, 14-19, and 21-22, Boudreault discloses a first compound functioning as a phosphorescent emitter of an organic light emitting device at room temperature ([045]).
Boudreault discloses an organic light emitting device (“Inventive Device Example 1” in [144] and Table 1) comprising an anode (ITO), an organic layer (“emissive layer”) comprising a first compound of Compound 453 as a phosphorescent emitter and Compound H as a host, and a cathode (Al).
Boudreault discloses that the organic light emitting device of invention (“embodiments of the invention”) can be incorporated into consumer products including a flat panel displays ([030]).
Boudreault discloses that the first compound has a substituent R; wherein R can be partially fluorinated alkyl, partially fluorinated cycloalkyl, and combination thereof; at least one substituent R is directly bonded to one of the aromatic rings of the first compound; and in the substituent R group, the carbon where the fluorine atom is bonded to, is separated by at least one carbon atom from the aromatic ring ([045]). 
Boudreault teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
Boudreault discloses that the first compound has the following general structure: 
M(L1)x(L2)y(L3)z, 
wherein M can be Ir ([048]); x is 1, 2, or 3; y is 0, 1, or 2; z is 0, 1, or 2; and x + y + z is the oxidation number of the metal M ([054]-[058]).
Boudreault exemplifies L1, L2, and L3, wherein the L1, L2, and L3 each independently can be selected from the following ligands ([059]),

    PNG
    media_image1.png
    324
    841
    media_image1.png
    Greyscale

Wherein Ra, Rb, Rc, and Rd can be hydrogen, halide, alkyl, cycloalkyl, alkenyl, and combination thereof ([061]), wherein two adjacent Ra, Rb, Rc, and Rd are optionally joined to form a ring ([062]); wherein at least one of Ra, Rb, Rc, and Rd includes at least one R.
Boudreault exemplifies a first compound (shown below right; Compound 453 in [146]).

    PNG
    media_image2.png
    404
    646
    media_image2.png
    Greyscale

Boudreault exemplifies R groups having a cyclopentyl base structure substituted with CF3 or F at various substitution locations (RA30 through RA34) ([078]).
A first compound having identical structure as Compound 453 but the R group of the compound (marked by dashed circle above) being a cyclopentyl group instead of the 1,1,1-trifluoropropyl group, is within the scope of the first compound disclosed by Boudreault ([054]-[059]; LA30-LA34 in [078]; Compound 453 in [146]). 
Furthermore, the compound is known in the art, as evidenced by Xia ‘795 (Compound II-14 in [060]). 
Boudreault does not exemplify a first compound having the same structure as Compound 453 but the R group of the compound is a 1-trifluoromethylcyclopentyl instead of the 1,1,1-trifluoropropyl. 
However, substitution location 1 of the R group of cyclopentyl is also within the scope of Boudreault’s disclosure of the first compound ([045]), b ecause Boudreault teaches a substituent R group having fluorine atom attached to the R group, wherein the carbon to which the fluorine 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound 453 of Boudreault by substituting the R group of 1,1,1-trifluoropropyl with 1-trifluoromethylcyclopentyl, as taught by Boudreault as evidenced by Xia ‘795.
The motivation would provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitutions of the R group with a CF3-substituted cyclopentyl group at position 5 of the quinoline of Compound 453 of Boudreault would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of substitution position of CF3 among the possible substitution positions of the R group of cyclopentyl would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Finally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The resultant first compound having the following structure.

    PNG
    media_image3.png
    284
    598
    media_image3.png
    Greyscale

The first compound taught by Boudreault (1) includes an R group having the identical structure as Applicant’s Formula I of claim 1, wherein R1 is a partially or fully fluorinated moiety selected from the group consisting of alkyl; R2 is hydrogen; L is a direct bond; and n is 3.
Furthermore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Boudreault (“Inventive Device Example 1” in [144] and Table 1) by substituting the phosphorescent emitter compound of Compound 453 with the first compound taught by Boudreault (1), as taught by Boudreault as evidenced by Xia ‘795.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions of the phosphorescent emitter compound would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The resultant device comprises an anode (ITO), an organic layer comprising the first compound taught by Boudreault (1) as a phosphorescent emitter and Compound H of Boudreault as a host, and a cathode (Al), wherein the organic layer is equated with a composition of claim 1, wherein the material of the organic layer is equated with the composition of claim 1, meeting all the limitations of claim 1
The composition of Boudreault, wherein the first compound taught by Boudreault (1) is a phosphorescent emitter at room temperature. Therefore, the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature, meeting all the limitations of claim 2.
The composition of Boudreault, wherein the first compound taught by Boudreault (1) is a metal coordination complex having a metal-carbon bond, meeting all the limitations of claim 3.
The composition of Boudreault, wherein the metal of the first compound taught by Boudreault (1) is Ir, meeting all the limitations of claims 5.
The composition of Boudreault, wherein n is 3, meeting all the limitations of claim 8.
The composition of Boudreault, wherein the first compound taught by Boudreault (1) has a formula of M(L1)x(L2)y(L3)z; wherein M is Ir; x is 2; y is 1; z is 0; and L1 and L2 have the following structures: 

    PNG
    media_image4.png
    298
    151
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    108
    114
    media_image5.png
    Greyscale
, respectively, wherein X1 to X10 are each carbon; Ra, Rb, and Rc are each independently hydrogen, halide, alkyl, cycloalkyl; wherein at least one of Ra, Rb, and Rc includes at least one R, meeting all the limitations of claim 10.
The composition of Boudreault, wherein the first compound taught by Boudreault (1) has the formula of Ir(L1)2(L2), wherein L1 is 

    PNG
    media_image6.png
    207
    102
    media_image6.png
    Greyscale
, and L2 is 
    PNG
    media_image7.png
    100
    112
    media_image7.png
    Greyscale
, meeting all the limitations of claim 11.
The composition of Boudreault, wherein L1 is LA340; wherein Formula I is
    PNG
    media_image8.png
    132
    119
    media_image8.png
    Greyscale
; R3 is H; R4 is 
    PNG
    media_image9.png
    103
    90
    media_image9.png
    Greyscale
; G is 
    PNG
    media_image10.png
    116
    89
    media_image10.png
    Greyscale
; and R5 is H, meeting all the limitations of claim 14.
The composition of Boudreault, wherein the first compound taught by Boudreault (1) has the formula Ir(LAk)2(LCj); wherein LAk is LA340 and LCj is LC22; wherein Formula X is 
    PNG
    media_image11.png
    110
    96
    media_image11.png
    Greyscale
; R1 and R2 are each 
    PNG
    media_image12.png
    97
    64
    media_image12.png
    Greyscale
; and R3 is H, meeting all the limitations of claim 15.
The organic light emitting device of Boudreault comprises an anode (ITO), an organic layer comprising the first compound taught by Boudreault (1) as a phosphorescent emitter and Compound H as a host, and a cathode (Al), wherein the organic layer is equated with the composition of claim 1, meeting all the limitations of claim 16
The organic light emitting device of Boudreault, wherein the organic layer is an emissive layer and the first compound taught by Boudreault (1) is an emissive dopant, meeting all the limitations of claim 17.
The organic light emitting device of Boudreault, wherein the organic layer further comprises a host, wherein the host comprises at least one carbazole, meeting all the limitations of claim 18.
The organic light emitting device of Boudreault, wherein the host is 

    PNG
    media_image13.png
    271
    502
    media_image13.png
    Greyscale
, wherein the Compound H has the identical structure of one of the claimed compounds of claim 19, meeting all the limitations of claim 19.
The composition of Boudreault, wherein the first compound taught by Boudreault (1), wherein no R2 comprises halide, meeting all the limitations of claim 21.
The composition of Boudreault, wherein the first compound taught by Boudreault (1), wherein each R2 is hydrogen, meeting all the limitations of claim 22.
Regarding claim 7
The first compound taught by Boudreault (1) does not have one carbon atom between the substituent R and the first aromatic ring (quinoline).
However, Boudreault teaches a general structure of the left ligand of the first compound taught by Boudreault (1), 
    PNG
    media_image14.png
    228
    124
    media_image14.png
    Greyscale
 ([078]), wherein the R group can be built using combination of hydrogen, halide, alkyl, and cycloalkyl ([061]). 
Furthermore, an R group of cyclopentylmethyl is known in the art, as evidenced by Xia ‘795 (Compound II-30 in [060]).
Boudreault also teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the first compound taught by Boudreault (1) by adding one carbon atom between the 1-trifluoromethylcyclopentyl group and the benzene ring of the quinoline structure, as taught by Boudreault as evidenced by Xia ‘795.
The motivation would provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, substitutions of the R group of CF3-substituted cyclopentyl group with a CF3-substituted cyclopentylmethyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of substitution position of CF3 among the possible substitution positions of the R group of cyclopentylmethyl would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The resultant compound has the following structure, meeting all the limitations of claim 7.

    PNG
    media_image15.png
    319
    606
    media_image15.png
    Greyscale

Regarding claim 9
The first compound taught by Boudreault (1), wherein all of R2 are hydrogen. 
However, Boudreault does teach a general structure of the left ligand of the first compound taught by Boudreault (1), 
    PNG
    media_image14.png
    228
    124
    media_image14.png
    Greyscale
 ([078]), wherein the R group can be built using combination of hydrogen, halide, alkyl, and cycloalkyl ([061]). 
Boudreault exemplifies substitution of F atoms to an R group of cyclopentyl (RA33 in [078]).
Boudreault further teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the first compound taught by Boudreault (1) by adding fluorine atoms to the R group of 1-trifluoromethylcyclopentyl, as taught by Boudreault.
The motivation would provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, substitutions of the hydrogen atoms bonded to the cyclopentyl ring of the first compound taught 
The resultant compound has the identical structure as the first compound taught by Boudreault (1) but the R group of 1-trifluorocyclopetyl. The resultant compound has additional fluorine atoms substituted to the cyclopentyl ring, meeting all the limitations of claim 9.
Regarding claim 12, the composition of Boudreault and the organic light emitting device of Boudreault read on all the features of claims 1-3, 5, 8, 10-11, 14-19, and 21-22, as outlined above.
The right ligand of the first compound taught by Boudreault (1) is not in the list of the claimed ligands of claim 12.
However, Boudreault does teach Ligand Lc (as shown above; and [048], [054]-[059]) as one of L1 or L2 ligands of the first compound of Ir(L1)2(L2) ([070]).
Furthermore, a heteroleptic Ir complex having 3,5-dimethylphenylquinoline ligand and phenylpyridine ligand with stoichiometric ratio of 2:1, is known in the art, as evidenced by Xia ‘795 (Compound 28 in [059]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the compound of Boudreault (1) by substituting the right ligand of the first compound of Boudreault (1) with a phenylpyridine ligand, as taught by Boudreault, as evidenced by Xia ‘795.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions to a known ligand would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The resultant compound has the following structure.

    PNG
    media_image16.png
    300
    604
    media_image16.png
    Greyscale

The first compound taught by Boudreault (3) as evidenced by Xia ‘795, wherein the first compound has formula Ir(L1)1(L2)2; and wherein L1 and L2 are different and each independently selected from the group consisting of:

    PNG
    media_image17.png
    172
    80
    media_image17.png
    Greyscale
. 
The left ligand of the first compound taught by Boudreault (3) is equated with the ligand of 
    PNG
    media_image17.png
    172
    80
    media_image17.png
    Greyscale
, wherein Ra and Rb can be hydrogen, halide, alkyl, and alkenyl; wherein adjacent two Ra can be fused or joined to form a ring to form a quinoline. In the first compound, at least one of Ra, Rb, Rc, or Rd includes at least one R (1-trifluorocyclopentyl is Ra of the left ligand of the first compound taught by Boudreault (3)), meeting all the limitations of claim 12.
Regarding claim 13, the composition of Boudreault and the organic light emitting device of Boudreault read on all the features of claims 1-3, 5, 8, 10-11, 14-19, and 21-22, as outlined above.
The ligands of the first compound taught by Boudreault (1) are not in the list of the claimed ligands of claim 13.
However, Boudreault does teach Ligand Ld (as shown above; and [048], [054]-[059]) as both L1 and L2 of the first compound of Ir(L1)2(L2) ([071]).
Furthermore, an Ir compound having Ligand Ld with an R group of cyclopentyl structure is also known in the art, as evidenced by Xia ‘559 (Compound 8 in [048]).
Boudreault also teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the general formula Ir(L1)2(L2) of Boudreault by choosing the ligand L1 and L2 to be the same as the ligand of Compound 8 of Xia ‘559, and further add a CF3 group to the cyclopentyl groups to make 1-trifluoromethylcyclopentyl groups, as taught by Boudreault, as evidenced by Xia ‘559.
The motivation would provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The resultant compound has the following structure.

    PNG
    media_image18.png
    272
    628
    media_image18.png
    Greyscale

The first compound taught by Boudreault (4) has the formula of Ir(L1)2(L2); wherein L1 and L2 are same and each 
    PNG
    media_image19.png
    167
    168
    media_image19.png
    Greyscale
; Ra and Rc are each hydrogen; and Rb is each independently aryl and cycloalkyl groups; wherein at least one Ra, Rb, and Rc includes at least one R (1-trifluoromethylpentyl), meeting all the limitation of claim 13.
Regarding claim 20, the composition of Boudreault and the organic light emitting device of Boudreault read on all the features of claims 1-3, 5, 8, 10-11, 14-19, and 21-22, as outlined above. 
The device comprises an anode (ITO), an organic layer comprising the first compound taught by Boudreault (1) as a phosphorescent emitter and Compound H as a host, and a cathode (Al).
Boudreault does not disclose a consumer product comprising the organic light-emitting device of Boudreault. 
However, Boudreault does teach that the organic light emitting device of the invention (“embodiments of the invention”) can be incorporated into a consumer product of a flat panel display ([030]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the organic light emitting device of Boudreault by incorporating the device into a consumer product of a flat panel display, as taught by Boudreault.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make a flat panel display.
The resultant consumer product is a flat panel display comprising the organic light emitting device of Boudreault, meeting all the limitations of claim 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786